Exhibit 12(a) PPL CORPORATION AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (Millions of Dollars) 2009 2008 2007 2006 2005 Earnings, as defined: Income from Continuing Operations Before Income Taxes $ 596 $ 1,357 $ 1,281 $ 1,099 $ 780 Less earnings of equity method investments 2 1 3 4 5 Distributed income from equity method investments 2 1 5 3 5 596 1,357 1,283 1,098 780 Total fixed charges as below 513 568 609 559 569 Less: Capitalized interest and interest component of AFUDC 45 59 58 24 9 Preferred security distributions of subsidiaries on a pre-tax basis 24 27 23 24 5 Interest expense related to discontinued operations 5 8 33 36 37 Total fixed charges included in Income from Continuing Operations Before Income Taxes 439 474 495 475 518 Total earnings $ 1,035 $ 1,831 $ 1,778 $ 1,573 $ 1,298 Fixed charges, as defined: Interest on long-term debt $ 397 $ 478 $ 522 $ 482 $ 480 Interest on short-term debt and other interest 34 28 35 13 29 Amortization of debt discount, expense and premium - net 15 12 8 11 23 Estimated interest component of operating rentals 42 22 21 29 32 Preferred securities distributions of subsidiaries on a pre-tax basis 24 27 23 24 5 Fixed charges of majority-owned share of 50% or less-owned persons 1 1 Total fixed charges (a) $ 513 $ 568 $ 609 $ 559 $ 569 Ratio of earnings to fixed charges 2.0 3.2 2.9 2.8 2.3 Ratio of earnings to combined fixed charges and preferred stock dividends (b) 2.0 3.2 2.9 2.8 2.3 (a) Interest on unrecognized tax benefits is not included in fixed charges. (b) PPL, the parent holding company, does not have any preferred stock outstanding; therefore, the ratio of earnings to combined fixed charges and preferred stock dividends is the same as the ratio of earnings to fixed charges.
